 
Exhibit 10.1
 


David M. Cordani
President and CEO
[image0.jpg]
 
Routing W2SLT
900 Cottage Grove Road
Bloomfield, CT  06152
Telephone  860.226.7482
Facsimile  860.226.3099



June 16, 2017






Eric P. Palmer








Dear Eric:


I am pleased to confirm your new compensation package as you assume the position
of Executive Vice President, Chief Financial Officer to be effective upon
assumption of your new responsibilities on June 16, 2017.



§
Base Salary – will increase to a pre-tax annualized rate of $675,000.  This
amount will be reviewed annually based on your performance and pay position
relative to the competitive market.




§
Annual Incentive – your annual target will increase to $750,000 for the 2017
performance year.  As you are aware, annual incentive is typically paid in the
first quarter of the year following the performance period and is not considered
earned until the date paid.




§
Long-Term Incentive – your annual long-term opportunity  will become $2,100,000
and will continue to consist of the following two components:




-
Stock Options – grants are typically awarded in the first quarter each year and
may vary from 0 to 200% of target based on individual performance and
potential.  Options typically vest over a 3 year period and expire no later than
10 years after grant.  The 2017 annual target is $1,050,000.




-
Strategic Performance Shares (SPS) – grants are typically awarded in the first
quarter of each year and may vary from 0 to 200% of target based on individual
performance and potential.  SPS awards are typically paid or vested three years
after the beginning of the performance period.  Awards are not considered earned
until the date paid or vested.  The 2017 annual target is $1,050,000.




§
Stock Ownership Guidelines – To align management and shareholder interests Cigna
executives are subject to stock ownership guidelines. The stock ownership
guideline for your position as an Executive Officer will become 3 times your new
base salary.



NEW TOTAL ANNUAL COMPENSATION OPPORTUNITY: $3,525,000


Also, contingent upon Board Committee approval, the following long-term
incentive award will be awarded to you:



§
a transitional SPS award with a grant date value $568,750; shares earned (paid)
in 2020 per the plan's formula




--------------------------------------------------------------------------------

 
Page 2
 
The changes above have no impact on previously awarded bonuses, stock options or
SPS grants.  The compensation program elements – annual incentive, stock options
and strategic performance shares are those of our current program and may be
subject to modification or enhancement by the Board of Directors.  As an
executive of the company, your compensation will be subject to any future
program changes.


Eric, I look forward to continuing to partner with you.


Sincerely,


/s/ David M. Cordani


David M. Cordani


cc:  K. Gorodetzer
       J. Murabito